 

Exhibit 10.1 

 

Appendix A

 

1347 PROPERTY INSURANCE HOLDINGS, INC.
2018 EQUITY INCENTIVE PLAN

 

1. Establishment, Purpose, Duration.

 

a. Establishment. 1347 Property Insurance Holdings, Inc. (the “Company”) hereby
establishes an equity compensation plan to be known as the 1347 Property
Insurance Holdings, Inc. 2018 Equity Incentive Plan (the “Plan”). The Plan is
effective as of March 22, 2018 (the “Effective Date”), subject to the approval
of the Plan by the stockholders of the Company (the date of such stockholder
approval being the “Approval Date”). Definitions of capitalized terms used in
the Plan are contained in Section 2 of the Plan.

 

b. Purpose. The purpose of the Plan is to attract and retain Directors,
Consultants, officers and other key Employees of the Company and its
Subsidiaries and to provide to such persons incentives and rewards for superior
performance.

 

c. Duration. No Award may be granted under the Plan after the day immediately
preceding the tenth (10th) anniversary of the Effective Date, or such earlier
date as the Board shall determine. The Plan will remain in effect with respect
to outstanding Awards until no Awards remain outstanding.

 

d. Prior Plan. If the Company’s stockholders approve the Plan at the 2018 Annual
Meeting of Stockholders, the 1347 Property Insurance Holdings, Inc. Amended and
Restated 2014 Equity Incentive Plan (the “Prior Plan”) will terminate in its
entirety effective on the Approval Date; provided that all outstanding awards
under the Prior Plan as of the Approval Date shall remain outstanding and shall
be administered and settled in accordance with the provisions of the Prior Plan.

 

2. Definitions. As used in the Plan, the following definitions shall apply.

 

a. “Applicable Laws” means the applicable requirements relating to the
administration of equity-based compensation plans under U.S. state corporate
laws, U.S. federal and state securities laws, the Code, the rules of any stock
exchange or quotation system on which the Shares are listed or quoted and the
applicable laws of any other country or jurisdiction where Awards are granted
under the Plan.

 

b. “Approval Date” has the meaning given such term in Section 1(a).

 

c. “Award” means an award of Nonqualified Stock Options, Incentive Stock
Options, Stock Appreciation Rights, Restricted Shares, Restricted Share Units,
or Other Share-Based Awards granted pursuant to the terms and conditions of the
Plan.

 

d. “Award Agreement” means either: (a) an agreement, in written or electronic
format, entered into by the Company and a Participant setting forth the terms
and provisions applicable to an Award granted under the Plan; or (b) a
statement, in written or electronic format, issued by the Company to a
Participant describing the terms and provisions of such Award, which need not be
signed by the Participant.

 

e. “Beneficial Owner” shall have the meaning ascribed to such term in Rule 13d-3
under the Exchange Act and any successor to such Rule.

 

f. “Board” means the Board of Directors of the Company.

 

g. “Cause” as a reason for a Participant’s termination of a Participant’s
Continuous Service shall have the meaning specified in the Award Agreement. In
the absence of any definition in the Award Agreement, “Cause” shall have the
equivalent meaning or the same meaning as “cause” or “for cause” set forth in
any employment, consulting, or other agreement for the performance of services
between the Participant and the Company or a Subsidiary or, in the absence of
any such agreement or any such definition in such agreement, such term shall
mean (i) an intentional act of fraud, embezzlement, theft or any other illegal
or unethical act in connection with the performance of the Participant’s duties
to the Company or a Subsidiary that the Company determines, acting in good
faith, has materially injured or is highly likely to materially injure the
Company, or any other terminable offense under the Company’s policies and
practices; (ii) intentional damage to the Company’s (or a Subsidiary’s) assets;
(iii) conviction of (or plea of nolo contendere to) any felony or other crime
involving moral turpitude; (iv) improper, willful and material disclosure or use
of the Company’s (or a Subsidiary’s) confidential information or other willful
material breach of the participant’s duty of loyalty to the Company or a
Subsidiary; (v) a willful, material violation of the Company’s policies and
procedures as set out in its employee handbook or a material violation of the
Company’s code of conduct that the Company determines, acting in good faith, has
materially injured or is highly likely to materially injure the Company,
monetarily or otherwise; or (vi) the participant’s willful failure or refusal to
follow the lawful and good faith directions of the Company or a Subsidiary, as
determined in good faith by the Company. The good faith determination by the
Company of whether a Participant’s Continuous Service was terminated for “Cause”
shall be final and binding for all purposes hereunder.

 

  A-1 

 





 

h. “Change in Control” shall mean, unless otherwise specified in an Award
Agreement, the occurrence of any of the following:

i. The acquisition by any Person of Beneficial Ownership of 50% or more of
either (x) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”); or (y) the combined voting power of the
then outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”) (the
foregoing Beneficial Ownership hereinafter being referred to as a “Controlling
Interest”); excluding, however, the following: (A) any acquisition directly from
the Company (excluding any acquisition resulting from the exercise of an
exercise, conversion or exchange privilege unless the security being so
exercised, converted or exchanged was acquired directly from the Company); (B)
any acquisition by the Company; (C) any acquisition by an employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company; (D) any acquisition by Fundamental Global Investors,
LLC, Ballantyne Strong, Inc., Kingsway Financial Services Inc. or any of their
affiliates (collectively, the “Excluded Holders”); or (E) any acquisition by any
entity pursuant to a transaction which complies with clauses (A), (B) and (C) of
subsection (ii) of this Section 2(h); provided further, that for purposes of
clause (B), if any Person (other than the Company, any employee benefit plan (or
related trust) sponsored or maintained by the Company, any corporation
controlled by the Company, or any of the Excluded Holders) shall become the
beneficial owner of a Controlling Interest by reason of an acquisition by the
Company, and such Person shall, after such acquisition by the Company, acquire
Beneficial Ownership of any additional shares of the Outstanding Company Common
Stock or any additional Outstanding Company Voting Securities and such
Beneficial Ownership is publicly announced, such additional Beneficial Ownership
shall constitute a Change in Control; or

 

ii. The consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
“Corporate Transaction”); excluding, however, a Corporate Transaction pursuant
to which (A) all or substantially all of the individuals or entities who are the
beneficial owners, respectively, of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities immediately prior to such Corporate
Transaction will beneficially own, directly or indirectly, more than 50% of,
respectively, the outstanding shares of common stock, and the combined voting
power of the outstanding securities entitled to vote generally in the election
of directors, as the case may be, of the corporation resulting from such
Corporate Transaction (including, without limitation, a corporation which as a
result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or indirectly) in substantially the same
proportions relative to each other as their ownership, immediately prior to such
Corporate Transaction, of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities, as the case may be, (B) no Person (other
than (I) the Company, any employee benefit plan (or related trust) sponsored or
maintained by the Company, or any corporation controlled by the Company; (II)
any Excluded Holder; (III) the corporation resulting from such Corporate
Transaction; or (IV) any Person which beneficially owned (directly or
indirectly) a Controlling Interest immediately prior to such Corporate
Transaction) will beneficially own, directly or indirectly, 50% or more of,
respectively, the outstanding shares of common stock of the corporation
resulting from such Corporate Transaction or the combined voting power of the
outstanding securities of such corporation entitled to vote generally in the
election of directors, and (C) individuals who were members of the Incumbent
Board will constitute at least a majority of the members of the board of
directors of the corporation resulting from such Corporate Transaction; or

 

iii. The consummation of a plan of complete liquidation or dissolution of the
Company.

 

i. “Code” means the Internal Revenue Code of 1986, as amended.

 

j. “Committee” means the Compensation and Management Resources Committee of the
Board or such other committee or subcommittee of the Board as may be duly
appointed to administer the Plan and having such powers in each instance as
shall be specified by the Board. To the extent required by Applicable Laws, the
Committee shall consist of two or more members of the Board, each of whom is a
“non-employee director” within the meaning of Rule 16b-3 promulgated under the
Exchange Act and an “independent director” within the meaning of applicable
rules of any securities exchange upon which Shares are listed.

 

  A-2 

 

 

k. “Company” has the meaning given such term in Section 1(a) and any successor
thereto.

 

l. “Consultant” means an independent contractor who (a) performs services for
the Company or a Subsidiary in a capacity other than as an Employee or Director
and (b) qualifies as a consultant under the applicable rules of the SEC for
registration of shares on a Form S-8 Registration Statement.

 

m. “Continuous Service” means the uninterrupted provision of services to the
Company or any Subsidiary in any capacity of Employee, Director, or Consultant.
Continuous Service shall not be considered to be interrupted in the case of (i)
any approved leave of absence, (ii) transfers among the Company, any
Subsidiaries, or any successor entities, in any capacity of Employee, Director,
or Consultant, or (iii) any change in status as long as the individual remains
in the service of the Company or a Subsidiary in any capacity of Employee,
Director, or Consultant (except as otherwise provided in the Award Agreement).
An approved leave of absence shall include sick leave, military leave, or any
other authorized personal leave.

 

n. “Controlling Interest” has the meaning given such term in Section 2(h).

 

o. “Corporate Transaction” has the meaning given such term in Section 2(h).

 

p. “Date of Grant” means the date specified by the Committee on which the grant
of an Award is to be effective. The Date of Grant shall not be earlier than the
date of the resolution and action therein by the Committee. In no event shall
the Date of Grant be earlier than the Effective Date.

 

q. “Director” means any individual who is a member of the Board and who is not
an Employee.

 

r. “Effective Date” has the meaning given such term in Section 1(a).

 

s. “Employee” means any employee of the Company or a Subsidiary; provided,
however, that for purposes of determining whether any person may be a
Participant for purposes of any grant of Incentive Stock Options, the term
“Employee” has the meaning given to such term in Section 3401(c) of the Code, as
interpreted by the regulations thereunder and Applicable Laws.

 

t. “Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations thereunder, as such law, rules and regulations may be amended from
time to time.

 

u. “Excluded Holders” has the meaning given such term in Section 2(h).

 

v. “Fair Market Value” means the value of one Share on any relevant date,
determined under the following rules: (a) the closing sale price per Share on
that date as reported on the principal exchange on which Shares are then
trading, if any, or if applicable The Nasdaq Stock Market LLC or if there are no
sales on that date, on the next preceding trading day during which a sale
occurred; (b) if the Shares are not reported on a principal exchange or national
market system, the average of the closing bid and asked prices last quoted on
that date by an established quotation service for over-the-counter securities;
or (c) if neither (a) nor (b) applies, (i) with respect to Stock Options, Stock
Appreciation Rights and any Award of stock rights that is subject to Section
409A of the Code, the value as determined by the Committee through the
reasonable application of a reasonable valuation method, taking into account all
information material to the value of the Company, within the meaning of Section
409A of the Code, and (ii) with respect to all other Awards, the fair market
value as determined by the Committee in good faith.

 

w. “Good Reason” shall, with respect to any Participant, have the meaning
specified in the applicable Award Agreement. In the absence of any definition in
the Award Agreement, “Good Reason” shall have the equivalent meaning or the same
meaning as “good reason” or “for good reason” set forth in any employment,
consulting or other agreement for the performance of services between the
Participant and the Company or a Subsidiary or, in the absence of any such
agreement or any such definition in such agreement, such term shall mean (i) the
assignment to the Participant of any duties inconsistent in any material respect
with the Participant's duties or responsibilities as assigned by the Company or
a Subsidiary, or any other action by the Company or a Subsidiary which results
in a material diminution in such duties or responsibilities, excluding for this
purpose any action which is remedied by the Company or a Subsidiary promptly
after receipt of notice thereof given by the Participant; or (ii) any material
failure by the Company or a Subsidiary to comply with its obligations to the
Participant as agreed upon, other than an isolated, insubstantial and
inadvertent failure which is remedied by the Company or a Subsidiary promptly
after receipt of notice thereof given by the Participant.

 

x. “Incentive Stock Option” or “ISO” means a Stock Option that is designated as
an Incentive Stock Option and that is intended to meet the requirements of
Section 422 of the Code.

 

  A-3 

 

 

y. “Incumbent Board” has the meaning given such term in Section 2(h).

 

z. “Nonqualified Stock Option” means a Stock Option that is not intended to meet
the requirements of Section 422 of the Code or otherwise does not meet such
requirements.

 

aa. “Other Share-Based Award” means an equity-based or equity-related Award not
otherwise described by the terms of the Plan, granted in accordance with the
terms and conditions set forth in Section 10.

 

bb. “Outstanding Company Common Stock” has the meaning given such term in
Section 2(h).

 

cc. “Outstanding Company Voting Securities” has the meaning given such term in
Section 2(h).

 

dd. “Participant” means any eligible individual as set forth in Section 5 who
holds one or more outstanding Awards.

 

ee. “Performance Award” has the meaning given such term in Section 12(a).

 

ff. “Performance Objectives” means the performance objective or objectives
established by the Committee with respect to an Award granted pursuant to the
Plan. Any Performance Objectives may relate to the performance of the Company or
one or more of its Subsidiaries, divisions, departments, units, functions,
partnerships, joint ventures or minority investments, product lines or products,
or the performance of the individual Participant, and may include, without
limitation, the Performance Objectives listed in Section 12(a). The Performance
Objectives may be made relative to the performance of a group of comparable
companies, or a published or special index that the Committee, in its sole
discretion, deems appropriate, or the Company may select Performance Objectives
as compared to various stock market indices. Performance Objectives may be
stated as a combination of the listed factors. Any Performance Objectives that
are financial metrics may be determined in accordance with United States
Generally Accepted Accounting Principles (“GAAP”), if applicable, or may be
adjusted when established to include or exclude any items otherwise includable
or excludable under GAAP.

 

gg. “Person” shall have the meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act and used in Sections 13(d) and 14(d) thereof, and shall include
a “group” as defined in Section 13(d) thereof.

 

hh. “Plan” means this 1347 Property Insurance Holdings, Inc. 2018 Equity
Incentive Plan, as amended from time to time.

 

ii. “Prior Plan” has the meaning given such term in Section 1(d).

 

jj. “Qualified Termination” means any termination of a Participant’s Continuous
Service during the two-year period commencing on a Change in Control (a) by the
Company, any of its Subsidiaries or the entity resulting from a Change in
Control other than for Cause, or (b) by the Participant for Good Reason.

 

kk. “Restricted Shares” means Shares granted or sold pursuant to Section 8 as to
which neither the substantial risk of forfeiture nor the prohibition on
transfers referred to in such Section 8 has expired.

 

ll. “Restricted Share Unit” means a grant or sale of the right to receive Shares
or cash at the end of a specified restricted period made pursuant to Section 9.

 

mm. “SEC” means the United States Securities and Exchange Commission.

 

nn. “Share” means a share of common stock of the Company, par value $0.001 per
share, or any security into which such Share may be changed by reason of any
transaction or event of the type referred to in Section 14.

 

oo. “Stock Appreciation Right” means a right granted pursuant to Section 7.

 

pp. “Stock Option” means a right to purchase a Share granted to a Participant
under the Plan in accordance with the terms and conditions set forth in
Section 6. Stock Options may be either Incentive Stock Options or Nonqualified
Stock Options.

 

  A-4 

 

 

qq. “Subsidiary” means: (a) with respect to an Incentive Stock Option, a
“subsidiary corporation” as defined under Section 424(f) of the Code; and (b)
for all other purposes under the Plan, any corporation or other entity in which
the Company owns, directly or indirectly, a proprietary interest of more than
fifty percent (50%) by reason of stock ownership or otherwise.

 

rr. “Ten Percent Stockholder” shall mean any Participant who owns more than 10%
of the combined voting power of all classes of stock of the Company, within the
meaning of Section 422 of the Code.

 

3. Shares Available Under the Plan.

 

a. Shares Available for Awards. The maximum number of Shares that may be granted
pursuant to Awards under the Plan shall be 300,000 Shares. All of the Shares
authorized for grant under the Plan may be issued pursuant to Incentive Stock
Options. Shares issued or delivered pursuant to an Award may be authorized but
unissued Shares, treasury Shares, including Shares purchased in the open market,
or a combination of the foregoing. The aggregate number of Shares available for
issuance or delivery under the Plan shall be subject to adjustment as provided
in Section 14.

 

b. Share Counting. Except as provided in Section 3(c), the following Shares
shall not count against the Share limit in Section 3(a): (i) Shares covered by
an Award that expires or is forfeited, canceled, surrendered, or otherwise
terminated without the issuance of such Shares; (ii) Shares covered by an Award
that is settled only in cash; and (iii) Shares granted through the assumption
of, or in substitution for, outstanding awards granted by a company to
individuals who become Employees, Directors or Consultants as the result of a
merger, consolidation, acquisition or other corporate transaction involving such
company and the Company or any of its Affiliates (except as may be required by
reason of the rules and regulations of any stock exchange or other trading
market on which the Shares are listed). This Section 3(b) shall apply to the
number of Shares reserved and available for Incentive Stock Options only to the
extent consistent with applicable Treasury regulations relating to Incentive
Stock Options under the Code.

 

c. Prohibition of Share Recycling. Notwithstanding the foregoing, the following
Shares subject to an Award shall not again be available for grant as described
above, regardless of whether those Shares are actually issued or delivered to
the Participant: (i) Shares tendered in payment of the exercise price of a Stock
Option; (ii) Shares withheld by the Company or any Subsidiary to satisfy a tax
withholding obligation with respect to an Award; and (iii) Shares that are
repurchased by the Company with Stock Option proceeds. Without limiting the
foregoing, with respect to any Stock Appreciation Right that is settled in
Shares, the full number of Shares subject to the Award shall count against the
number of Shares available for Awards under the Plan regardless of the number of
Shares used to settle the Stock Appreciation Right upon exercise.

 

d. Limits on Awards to Directors. Notwithstanding any other provision of the
Plan to the contrary, the aggregate grant date fair value (determined as of the
applicable Date(s) of Grant in accordance with applicable financial accounting
rules) of all Awards granted to any Director during any single calendar year,
taken together with any cash fees paid to such person during such calendar year,
shall not exceed $200,000.

 

4. Administration of the Plan.

 

a. In General. The Plan shall be administered by the Committee. Except as
otherwise provided by the Board, the Committee shall have full and final
authority in its discretion to take all actions determined by the Committee to
be necessary in the administration of the Plan, including, without limitation,
discretion to: select Award recipients; determine the sizes and types of Awards;
determine the terms and conditions of Awards in a manner consistent with the
Plan; grant waivers of terms, conditions, restrictions and limitations
applicable to any Award, or accelerate the vesting or exercisability of any
Award, in a manner consistent with the Plan; construe and interpret the Plan and
any Award Agreement or other agreement or instrument entered into under the
Plan; establish, amend, or waive rules and regulations for the Plan’s
administration; and take such other action, not inconsistent with the terms of
the Plan, as the Committee deems appropriate. To the extent permitted by
Applicable Laws, the Committee may, in its discretion, delegate to one or more
Directors or Employees any of the Committee’s authority under the Plan. The acts
of any such delegates shall be treated hereunder as acts of the Committee with
respect to any matters so delegated.

 

b. Determinations. The Committee shall have no obligation to treat Participants
or eligible Employees, Directors and Consultants uniformly, and the Committee
may make determinations under the Plan selectively among Participants who
receive, or Employees, Directors or Consultants who are eligible to receive,
Awards (whether or not such Participants or eligible Employees, Directors or
Consultants are similarly situated). All determinations and decisions made by
the Committee pursuant to the provisions of the Plan and all related orders and
resolutions of the Committee shall be final, conclusive and binding on all
persons, including the Company, its Subsidiaries, stockholders, Directors,
Consultants, Employees, Participants and their estates and beneficiaries.

 

  A-5 

 

 

c. Authority of the Board. The Board may reserve to itself any or all of the
authority or responsibility of the Committee under the Plan or may act as the
administrator of the Plan for any and all purposes. To the extent the Board has
reserved any such authority or responsibility or during any time that the Board
is acting as administrator of the Plan, it shall have all the powers of the
Committee hereunder, and any reference herein to the Committee (other than in
this Section 4(c)) shall include the Board. To the extent that any action of the
Board under the Plan conflicts with any action taken by the Committee, the
action of the Board shall control.

 

5. Eligibility and Participation. Each Employee, Director and Consultant is
eligible to participate in the Plan. Subject to the provisions of the Plan, the
Committee may, from time to time, select from all eligible Employees, Directors
and Consultants those to whom Awards shall be granted and shall determine, in
its sole discretion, the nature of any and all terms permissible by Applicable
Laws and the amount of each Award. No Employee, Director or Consultant shall
have the right to be selected to receive an Award under the Plan, or, having
been so selected, to be selected to receive future Awards.

 

6. Stock Options. Subject to the terms and conditions of the Plan, Stock Options
may be granted to Participants in such number, and upon such terms and
conditions, as shall be determined by the Committee in its sole discretion.

 

a. Award Agreement. Each Stock Option shall be evidenced by an Award Agreement
that shall specify the exercise price, the term of the Stock Option, the number
of Shares covered by the Stock Option, the conditions upon which the Stock
Option shall become vested and exercisable and such other terms and conditions
as the Committee shall determine and which are not inconsistent with the terms
and conditions of the Plan. The Award Agreement also shall specify whether the
Stock Option is intended to be an Incentive Stock Option or a Nonqualified Stock
Option. No dividend equivalents may be granted with respect to the Shares
underlying a Stock Option.

 

b. Exercise Price. The exercise price per Share of a Stock Option shall be
determined by the Committee at the time the Stock Option is granted and shall be
specified in the related Award Agreement; provided, however, that in no event
shall the exercise price per Share of any Stock Option be less than one hundred
percent (100%) of the Fair Market Value of a Share on the Date of Grant.

 

c. Term. The term of a Stock Option shall be determined by the Committee and set
forth in the related Award Agreement; provided, however, that in no event shall
the term of any Stock Option exceed ten (10) years from its Date of Grant.

 

d. Exercisability. Stock Options shall become vested and exercisable at such
times and upon such terms and conditions as shall be determined by the Committee
and set forth in the related Award Agreement. Such terms and conditions may
include, without limitation, the satisfaction of (a) performance goals based on
one or more Performance Objectives, and (b) time-based vesting requirements.

 

e. Exercise of Stock Options. Except as otherwise provided in the Plan or in a
related Award Agreement, a Stock Option may be exercised for all or any portion
of the Shares for which it is then exercisable. A Stock Option shall be
exercised by the delivery of a notice of exercise to the Company or its designee
in a form specified by the Company which sets forth the number of Shares with
respect to which the Stock Option is to be exercised and full payment of the
exercise price for such Shares. The exercise price of a Stock Option may be
paid, in the discretion of the Committee and as set forth in the applicable
Award Agreement: (i) in cash or its equivalent; (ii) by tendering (either by
actual delivery or attestation) previously acquired Shares having an aggregate
Fair Market Value at the time of exercise equal to the aggregate exercise price;
(iii) by a cashless exercise (including by withholding Shares deliverable upon
exercise or through a broker-assisted arrangement to the extent permitted by
Applicable Laws); (iv) by a combination of the methods described in clauses (i),
(ii) and/or (iii); or (v) through any other method approved by the Committee in
its sole discretion. As soon as practicable after receipt of the notification of
exercise and full payment of the exercise price, the Company shall cause the
appropriate number of Shares to be issued to the Participant.

 

f. Special Rules Applicable to Incentive Stock Options. Notwithstanding any
other provision in the Plan to the contrary:

 

(i) Incentive Stock Options may be granted only to Employees of the Company and
its Subsidiaries. The terms and conditions of Incentive Stock Options shall be
subject to and comply with the requirements of Section 422 of the Code.

 

(ii) To the extent that the aggregate Fair Market Value of the Shares
(determined as of the Date of Grant) with respect to which an Incentive Stock
Option is exercisable for the first time by any Participant during any calendar
year (under all plans of the Company and its Subsidiaries) is greater than
$100,000 (or such other amount specified in Section 422 of the Code), as
calculated under Section 422 of the Code, then the Stock Option shall be treated
as a Nonqualified Stock Option.

 

  A-6 

 

 

(iii) No Incentive Stock Option shall be granted to any Participant who, on the
Date of Grant, is a Ten Percent Stockholder, unless (x) the exercise price per
Share of such Incentive Stock Option is at least one hundred and ten percent
(110%) of the Fair Market Value of a Share on the Date of Grant, and (y) the
term of such Incentive Stock Option shall not exceed five (5) years from the
Date of Grant.

 

7. Stock Appreciation Rights. Subject to the terms and conditions of the Plan,
Stock Appreciation Rights may be granted to Participants in such number, and
upon such terms and conditions, as shall be determined by the Committee in its
sole discretion.

 

a. Award Agreement. Each Stock Appreciation Right shall be evidenced by an Award
Agreement that shall specify the exercise price, the term of the Stock
Appreciation Right, the number of Shares covered by the Stock Appreciation
Right, the conditions upon which the Stock Appreciation Right shall become
vested and exercisable and such other terms and conditions as the Committee
shall determine and which are not inconsistent with the terms and conditions of
the Plan. No dividend equivalents may be granted with respect to the Shares
underlying a Stock Appreciation Right.

 

b. Exercise Price. The exercise price per Share of a Stock Appreciation Right
shall be determined by the Committee at the time the Stock Appreciation Right is
granted and shall be specified in the related Award Agreement; provided,
however, that in no event shall the exercise price per Share of any Stock
Appreciation Right be less than one hundred percent (100%) of the Fair Market
Value of a Share on the Date of Grant.

 

c. Term. The term of a Stock Appreciation Right shall be determined by the
Committee and set forth in the related Award Agreement; provided, however, that
in no event shall the term of any Stock Appreciation Right exceed ten (10) years
from its Date of Grant.

 

d. Exercisability of Stock Appreciation Rights. A Stock Appreciation Right shall
become vested and exercisable at such times and upon such terms and conditions
as may be determined by the Committee and set forth in the related Award
Agreement. Such terms and conditions may include, without limitation, the
satisfaction of (i) performance goals based on one or more Performance
Objectives, and (ii) time-based vesting requirements.

 

e. Exercise of Stock Appreciation Rights. Except as otherwise provided in the
Plan or in a related Award Agreement, a Stock Appreciation Right may be
exercised for all or any portion of the Shares for which it is then exercisable.
A Stock Appreciation Right shall be exercised by the delivery of a notice of
exercise to the Company or its designee in a form specified by the Company which
sets forth the number of Shares with respect to which the Stock Appreciation
Right is to be exercised. Upon exercise, a Stock Appreciation Right shall
entitle a Participant to an amount equal to (a) the excess of (i) the Fair
Market Value of a Share on the exercise date over (ii) the exercise price per
Share, multiplied by (b) the number of Shares with respect to which the Stock
Appreciation Right is exercised. A Stock Appreciation Right may be settled in
whole Shares, cash or a combination thereof, as specified by the Committee in
the related Award Agreement.

 

8. Restricted Shares. Subject to the terms and conditions of the Plan,
Restricted Shares may be granted or sold to Participants in such number, and
upon such terms and conditions, as shall be determined by the Committee in its
sole discretion.

 

a. Award Agreement. Each Restricted Share Award shall be evidenced by an Award
Agreement that shall specify the number of Restricted Shares, the restricted
period(s) applicable to the Restricted Shares, the conditions upon which the
restrictions on the Restricted Shares will lapse and such other terms and
conditions as the Committee shall determine and which are not inconsistent with
the terms and conditions of the Plan.

 

b. Terms, Conditions and Restrictions. The Committee shall impose such other
terms, conditions and/or restrictions on any Restricted Shares as it may deem
advisable, including, without limitation, a requirement that the Participant pay
a purchase price for each Restricted Share, restrictions based on the
achievement of specific Performance Objectives, time-based restrictions or
holding requirements or sale restrictions placed on the Shares by the Company
upon vesting of such Restricted Shares. Unless otherwise provided in the related
Award Agreement or required by applicable law, the restrictions imposed on
Restricted Shares shall lapse upon the expiration or termination of the
applicable restricted period and the satisfaction of any other applicable terms
and conditions.

 

c. Custody of Certificates. To the extent deemed appropriate by the Committee,
the Company may retain any certificates representing Restricted Shares in the
Company’s possession until such time as all terms, conditions and/or
restrictions applicable to such Shares have been satisfied or lapse.

 

  A-7 

 

 

d. Rights Associated with Restricted Shares during Restricted Period. During any
restricted period applicable to Restricted Shares: (i) the Restricted Shares may
not be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated; (ii) unless otherwise provided in the related Award Agreement, the
Participant shall be entitled to exercise full voting rights associated with
such Restricted Shares; and (iii) the Participant shall be entitled to all
dividends and other distributions paid with respect to such Restricted Shares
during the restricted period; provided, however, that any dividends with respect
to unvested Restricted Shares shall be accumulated or deemed reinvested in
additional Restricted Shares, subject to the same terms and conditions as the
original Award (including service-based vesting conditions and any Performance
Objectives) until such Award is earned and vested.

 

9. Restricted Share Units. Subject to the terms and conditions of the Plan,
Restricted Share Units may be granted or sold to Participants in such number,
and upon such terms and conditions, as shall be determined by the Committee in
its sole discretion.

 

a. Award Agreement. Each Restricted Share Unit Award shall be evidenced by an
Award Agreement that shall specify the number of units, the restricted period(s)
applicable to the Restricted Share Units, the conditions upon which the
restrictions on the Restricted Share Units will lapse, the time and method of
payment of the Restricted Share Units, and such other terms and conditions as
the Committee shall determine and which are not inconsistent with the terms and
conditions of the Plan.

 

b. Terms, Conditions and Restrictions. The Committee shall impose such other
terms, conditions and/or restrictions on any Restricted Share Units as it may
deem advisable, including, without limitation, a requirement that the
Participant pay a purchase price for each Restricted Share Unit, restrictions
based on the achievement of specific Performance Objectives or time-based
restrictions or holding requirements.

 

c. Form of Settlement. Restricted Share Units may be settled in whole Shares,
cash or a combination thereof, as specified by the Committee in the related
Award Agreement.

 

d. Dividend Equivalents. Restricted Share Units may provide the Participant with
dividend equivalents, payable either in cash or in additional Shares, as
determined by the Committee in its sole discretion and set forth in the related
Award Agreement; provided, however, that any dividend equivalents with respect
to unvested Restricted Share Units shall be accumulated or deemed reinvested in
additional Restricted Share Units, subject to the same terms and conditions as
the original Award (including service-based vesting conditions and any
Performance Objectives) until such Award is earned and vested.

 

10. Other Share-Based Awards. Subject to the terms and conditions of the Plan,
Other Share-Based Awards may be granted or sold to Participants in such number,
and upon such terms and conditions, as shall be determined by the Committee in
its sole discretion. Other Share-Based Awards are Awards that are valued in
whole or in part by reference to, or otherwise based on the Fair Market Value
of, Shares, and shall be in such form as the Committee shall determine,
including without limitation, unrestricted Shares or time-based or
performance-based units that are settled in Shares and/or cash.

 

a. Award Agreement. Each Other Share-Based Award shall be evidenced by an Award
Agreement that shall specify the terms and conditions upon which the Other
Share-Based Award shall become vested, if applicable, the time and method of
settlement, the form of settlement and such other terms and conditions as the
Committee shall determine and which are not inconsistent with the terms and
conditions of the Plan.

 

b. Form of Settlement. An Other Share-Based Award may be settled in whole
Shares, cash or a combination thereof, as specified by the Committee in the
related Award Agreement.

 

c. Dividend Equivalents. Other Share-Based Awards may provide the Participant
with dividend equivalents, on payable either in cash or in additional Shares, as
determined by the Committee in its sole discretion and set forth in the related
Award Agreement; provided, however, that any dividend equivalents with respect
to unvested Other Share-Based Awards shall be accumulated or deemed reinvested,
subject to the same terms and conditions as the original Award (including
service-based vesting conditions and any Performance Objectives) until such
Award is earned and vested.

 

11. Compliance with Section 409A. Awards granted under the Plan shall be
designed and administered in such a manner that they are either exempt from the
application of, or comply with, the requirements of Section 409A of the Code. To
the extent that the Committee determines that any award granted under the Plan
is subject to Section 409A of the Code, the Award Agreement shall incorporate
the terms and conditions necessary to avoid the imposition of an additional tax
under Section 409A of the Code upon a Participant. Notwithstanding any other
provision of the Plan or any Award Agreement (unless the Award Agreement
provides otherwise with specific reference to this Section 13): (i) an Award
shall not be granted, deferred, accelerated, extended, paid out, settled,
substituted, modified or adjusted under the Plan in a manner that would result
in the imposition of an additional tax under Section 409A of the Code upon a
Participant; and (ii) if an Award is subject to Section 409A of the Code, and if
the Participant holding the award is a “specified employee” (as defined in
Section 409A of the Code, with such classification to be determined in
accordance with the methodology established by the Company), then, to the extent
required to avoid the imposition of an additional tax under Section 409A of the
Code upon a Participant, no distribution or payment of any amount shall be made
before the date that is six (6) months following the date of such Participant’s
“separation from service” (as defined in Section 409A of the Code) or, if
earlier, the date of the Participant’s death. Although the Company intends to
administer the Plan so that Awards will be exempt from, or will comply with, the
requirements of Section 409A of the Code, the Company does not warrant that any
Award under the Plan will qualify for favorable tax treatment under Section 409A
of the Code or any other provision of federal, state, local, or non-United
States law. The Company shall not be liable to any Participant for any tax,
interest, or penalties the Participant might owe as a result of the grant,
holding, vesting, exercise, or payment of any Award under the Plan.

 

  A-8 

 





 

12. Performance Objectives.

 

a. In General. As provided in the Plan, the vesting, exercisability and/or
payment of any Award may be conditioned upon the achievement of one or more
Performance Objectives (any such Award, a “Performance Award”). Any Performance
Objectives shall be based on the achievement of one or more criteria selected by
the Committee, in its discretion, which may include, but shall not be limited
to, the following: revenue; revenue growth; earnings before interest and taxes;
earnings before interest, taxes, depreciation and amortization; earnings per
share; operating income; pre- or after-tax income; net operating profit after
taxes; economic value added (or an equivalent metric); ratio of operating
earnings to capital spending; cash flow (before or after dividends); cash-flow
per share (before or after dividends); net earnings; net sales; sales growth;
Share price performance; return on assets or net assets; return on equity;
return on capital (including return on total capital or return on invested
capital); cash flow return on investment; total stockholder return; improvement
in or attainment of expense levels; and improvement in or attainment of working
capital levels.

 

b. Establishment of Performance Objectives. With respect to any Performance
Award, the Committee shall establish in writing the Performance Objectives, the
performance period, and any formula for computing the payout of the Performance
Awards. Such terms and conditions shall be established in writing during the
first ninety days of the applicable performance period (or by such other date as
may be determined by the Committee, in its discretion).

 

c. Certification of Performance. Prior to payment, exercise or vesting of any
Performance Award, the Committee will certify in writing whether the applicable
Performance Objectives and other material terms imposed on such Performance
Award have been satisfied, and, if they have, ascertain the amount of the payout
or vesting of the Performance Award.

 

d. Adjustments. If the Committee determines that a change in the Company’s
business, operations, corporate structure or capital structure, or in the manner
in which it conducts its business, or other events or circumstances render the
Performance Objectives unsuitable, the Committee may in its discretion adjust
such Performance Objectives or the related level of achievement, in whole or in
part, as the Committee deems appropriate and equitable, including, without
limitation, to exclude the effects of events that are unusual in nature or
infrequent in occurrence (as determined in accordance with applicable financial
accounting standards), cumulative effects of tax or accounting changes,
discontinued operations, acquisitions, divestitures and material restructuring
or asset impairment charges.

 

13. Transferability. Except as otherwise determined by the Committee, no Award
or dividend equivalents paid with respect to any Award shall be transferable by
the Participant except by will or the laws of descent and distribution;
provided, that if so determined by the Committee, each Participant may, in a
manner established by the Board or the Committee, designate a beneficiary to
exercise the rights of the Participant with respect to any Award upon the death
of the Participant and to receive Shares or other property issued or delivered
under such Award. Except as otherwise determined by the Committee, Stock Options
and Stock Appreciation Rights will be exercisable during a Participant’s
lifetime only by the Participant or, in the event of the Participant’s legal
incapacity to do so, by the Participant’s guardian or legal representative
acting on behalf of the Participant in a fiduciary capacity under state law
and/or court supervision.

 

14. Adjustments. In the event of any equity restructuring (within the meaning of
Financial Accounting Standards Board Accounting Standards Codification Topic
718, or any successor thereto), such as a stock dividend, stock split, reverse
stock split, spinoff, rights offering, or recapitalization through a large,
nonrecurring cash dividend, the Committee shall cause there to be an equitable
adjustment in the number and kind of Shares specified in Section 3 of the Plan
and, with respect to outstanding Awards, in the number and kind of Shares
subject to outstanding Awards and the exercise price or other price of Shares
subject to outstanding Awards, in each case to prevent dilution or enlargement
of the rights of Participants. In the event of any other change in corporate
capitalization, or in the event of a merger, consolidation, liquidation, or
similar transaction, the Committee may, in its sole discretion, cause there to
be an equitable adjustment as described in the foregoing sentence, to prevent
dilution or enlargement of rights; provided, however, that, unless otherwise
determined by the Committee, the number of Shares subject to any Award shall
always be rounded down to a whole number. Notwithstanding the foregoing, the
Committee shall not make any adjustment pursuant to this Section 14 that would
(i) cause any Stock Option intended to qualify as an ISO to fail to so qualify,
(ii) cause an Award that is otherwise exempt from Section 409A of the Code to
become subject to Section 409A, or (iii) cause an Award that is subject to
Section 409A of the Code to fail to satisfy the requirements of Section 409A.
The determination of the Committee as to the foregoing adjustments, if any,
shall be conclusive and binding on all Participants and any other persons
claiming under or through any Participant.

 

  A-9 

 





 

15. Fractional Shares. The Company shall not be required to issue or deliver any
fractional Shares pursuant to the Plan and, unless otherwise provided by the
Committee, fractional shares shall be settled in cash.

 

16. Withholding Taxes. To the extent required by Applicable Laws, a Participant
shall be required to satisfy, in a manner satisfactory to the Company or
Subsidiary, as applicable, any withholding tax obligations that arise by reason
of the exercise of a Stock Option or Stock Appreciation Right, the vesting of or
settlement of Shares under an Award, an election pursuant to Section 83(b) of
the Code or otherwise with respect to an Award. The Company and its Subsidiaries
shall not be required to issue or deliver Shares, make any payment, or recognize
the transfer or disposition of any Shares, until such withholding tax
obligations are satisfied. The Committee may permit or require these obligations
to be satisfied by having the Company withhold a portion of the Shares that
otherwise would be issued or delivered to a Participant upon exercise of a Stock
Option or Stock Appreciation Right or upon the vesting or settlement of an
Award, or by tendering Shares previously acquired, in each case having a Fair
Market Value equal to the amount required to be withheld. Any such elections are
subject to such conditions or procedures as may be established by the Committee
and may be subject to disapproval by the Committee. In no event will the Fair
Market Value of the Shares to be withheld or tendered pursuant to this Section
16 to satisfy applicable withholding taxes exceed the amount of taxes required
to be withheld based on the maximum statutory tax rates in the applicable taxing
jurisdictions.

 

17. Foreign Participants. Without amending the Plan, the Committee may grant
Awards to Participants who are foreign nationals, or who are subject to
Applicable Laws of one or more non-United States jurisdictions, on such terms
and conditions different from those specified in the Plan as may in the judgment
of the Committee be necessary or desirable to foster and promote achievement of
the purposes of the Plan, and, in furtherance of such purposes, the Committee
may approve such sub-plans, supplements to or amendments, modifications,
restatements or alternative versions of this Plan as may be necessary or
advisable to comply with provisions of Applicable Laws of other countries in
which the Company or its Subsidiaries operate or have Employees or Consultants.

 

18. Compensation Recovery Policy. Any Award granted to a Participant shall be
subject to forfeiture or repayment pursuant to the terms of any applicable
compensation recovery policy maintained by the Company from time to time,
including any such policy that may be maintained to comply with the Dodd-Frank
Wall Street Reform and Consumer Protection Act or any rules or regulations
issued by the SEC or applicable securities exchange.

 

19. Change in Control.

 

a. Committee Discretion. The Committee may, in its sole discretion and without
the consent of Participants, either by the terms of the Award Agreement
applicable to any Award or by resolution adopted prior to the occurrence of the
Change in Control, determine whether and to what extent outstanding Awards under
the Plan shall be assumed, converted or replaced by the resulting entity in
connection with a Change in Control (or, if the Company is the resulting entity,
whether such Awards shall be continued by the Company), in each case subject to
equitable adjustments in accordance with Section 14 of the Plan.

 

b. Awards that are Assumed. To the extent outstanding Awards granted under this
Plan are assumed, converted or replaced by the resulting entity in the event of
a Change in Control (or, if the Company is the resulting entity, to the extent
such Awards are continued by the Company) as provided in Section 19(a) of the
Plan, then, except as otherwise provided in the applicable Award Agreement or in
another written agreement with the Participant, or in a Company severance plan
applicable to the Participant: (i) any outstanding Awards that are subject to
Performance Objectives shall be converted to service-vesting awards by the
resulting entity, as if “target” performance had been achieved as of the date of
the Change in Control, and shall continue to vest based on the Participant’s
Continuous Service during the remaining performance period or other period of
required service, and (ii) all other Awards shall continue to vest during the
applicable vesting period, if any. Notwithstanding the preceding sentence, if a
Participant incurs a Qualified Termination, then upon such termination, all
outstanding Awards shall become fully vested and any such Awards that are Stock
Options or Stock Appreciation Rights shall become fully exercisable and shall
remain exercisable for the full duration of their term.

 

c. Awards that are not Assumed. To the extent outstanding Awards granted under
this Plan are not assumed, converted or replaced by the resulting entity in
connection with a Change in Control (or, if the Company is the resulting entity,
to the extent such Awards are not continued by the Company) in accordance with
Section 19(a) of the Plan, then effective immediately prior to the Change in
Control, except as otherwise provided in the applicable Award Agreement or in
another written agreement with the Participant, or in a Company severance plan
applicable to the Participant: (i) all outstanding Awards held by the
Participant that may be exercised shall become fully exercisable and shall
remain exercisable for the full duration of their term, (ii) all restrictions
with respect to outstanding Awards shall lapse, with any specified Performance
Objectives with respect to outstanding Awards deemed to be satisfied at the
“target” level, and (iii) all outstanding Awards shall become fully vested.

 

  A-10 

 





 

d. Cancellation Right. The Committee may, in its sole discretion and without the
consent of Participants, either by the terms of the Award Agreement applicable
to any Award or by resolution adopted prior to the occurrence of the Change in
Control, provide that any outstanding Award (or a portion thereof) shall, upon
the occurrence of such Change in Control, be cancelled in exchange for a payment
in cash or other property (including shares of the resulting entity in
connection with a Change in Control) in an amount equal to the excess, if any,
of the Fair Market Value of the Shares subject to the Award, over any exercise
price related to the Award, which amount may be zero if the Fair Market Value of
a Share on the date of the Change in Control does not exceed the exercise price
per Share of the applicable Awards.

 

20. Amendment, Modification and Termination.

 

a. In General. The Board may at any time and from time to time, alter, amend,
suspend or terminate the Plan in whole or in part; provided, however, that no
alteration or amendment that requires stockholder approval in order for the Plan
to comply with any rule promulgated by the SEC or any securities exchange on
which Shares are listed or any other Applicable Laws shall be effective unless
such amendment shall be approved by the requisite vote of stockholders of the
Company entitled to vote thereon within the time period required under such
applicable listing standard or rule.

 

b. Adjustments to Outstanding Awards. The Committee may in its sole discretion
at any time (i) provide that all or a portion of a Participant’s Stock Options,
Stock Appreciation Rights and other Awards in the nature of rights that may be
exercised shall become fully or partially exercisable; (ii) provide that all or
a part of the time-based vesting restrictions on all or a portion of the
outstanding Awards shall lapse, and/or that any Performance Objectives or other
performance-based criteria with respect to any Awards shall be deemed to be
wholly or partially satisfied; or (iii) waive any other limitation or
requirement under any such Award, in each case, as of such date as the Committee
may, in its sole discretion, declare.

 

c. Prohibition on Repricing. Except for adjustments made pursuant to Sections 14
or 19, the Board or the Committee will not, without the further approval of the
stockholders of the Company, authorize the amendment of any outstanding Stock
Option or Stock Appreciation Right to reduce the exercise price. No Stock Option
or Stock Appreciation Right will be cancelled and replaced with an Award having
a lower exercise price, or for another Award, or for cash without further
approval of the stockholders of the Company, except as provided in Sections 14
or 19. Furthermore, no Stock Option or Stock Appreciation Right will provide for
the payment, at the time of exercise, of a cash bonus or grant or sale of
another Award without further approval of the stockholders of the Company. This
Section 20(c) is intended to prohibit the repricing of “underwater” Stock
Options or Stock Appreciation Rights without stockholder approval and will not
be construed to prohibit the adjustments provided for in Sections 14 or 19.

 

d. Effect on Outstanding Awards. Notwithstanding any other provision of the Plan
to the contrary (other than Sections 14, 19, 20(b) and 22(d)), no termination,
amendment, suspension, or modification of the Plan or an Award Agreement shall
adversely affect in any material way any Award previously granted under the
Plan, without the written consent of the Participant holding such Award;
provided that the Committee may modify an ISO held by a Participant to
disqualify such Stock Option from treatment as an “incentive stock option” under
Section 422 of the Code without the Participant’s consent.

 

21. Applicable Laws. The obligations of the Company with respect to Awards under
the Plan shall be subject to all Applicable Laws and such approvals by any
governmental agencies as the Committee determines may be required. The Plan and
each Award Agreement shall be governed by the laws of the State of Delaware,
excluding any conflicts or choice of law rule or principle that might otherwise
refer construction or interpretation of the Plan to the substantive law of
another jurisdiction.

 

22. Miscellaneous.

 

a. Deferral of Awards. Except with respect to Stock Options, Stock Appreciation
Rights and Restricted Shares, the Committee, in its discretion, may permit
Participants to elect to defer the issuance or delivery of Shares or the
settlement of Awards in cash under the Plan pursuant to such rules, procedures
or programs as it may establish for purposes of the Plan. The Committee also may
provide that deferred issuances and settlements include the payment or crediting
of dividend equivalents or interest on the deferral amounts. Any elections and
deferrals permitted under this provision shall comply with Section 409A of the
Code, including setting forth the time and manner of the election (including a
compliant time and form of payment), the date on which the election is
irrevocable, and whether the election can be changed until the date it is
irrevocable.

 

b. No Right of Continued Service. The Plan shall not confer upon any Participant
any right with respect to continuance of employment or other service with the
Company or any Subsidiary, nor shall it interfere in any way with any right the
Company or any Subsidiary would otherwise have to terminate such Participant’s
employment or other service at any time. Awards granted under the Plan shall not
be considered a part of any Participant’s normal or expected compensation or
salary for any purposes, including, but not limited to, calculating any
severance, resignation, termination, redundancy, dismissal, end of service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments, and in no event shall any Award be considered as
compensation for, or relating in any way to, past services for the Company or
any Subsidiary or affiliate.

 

  A-11 

 

 



c. Unfunded, Unsecured Plan. Neither a Participant nor any other person shall,
by reason of participation in the Plan, acquire any right or title to any
assets, funds or property of the Company or any Subsidiary, including without
limitation, any specific funds, assets or other property which the Company or
any Subsidiary may set aside in anticipation of any liability under the Plan. A
Participant shall have only a contractual right to an Award or the amounts, if
any, payable under the Plan, unsecured by any assets of the Company or any
Subsidiary, and nothing contained in the Plan shall constitute a guarantee that
the assets of the Company or any Subsidiary shall be sufficient to pay any
benefits to any person.

 

d. Severability. If any provision of the Plan is or becomes invalid, illegal or
unenforceable in any jurisdiction, or would disqualify the Plan or any Award
under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended or limited in scope to conform to Applicable Laws
or, in the discretion of the Committee, it shall be stricken and the remainder
of the Plan shall remain in full force and effect.

 

e. Acceptance of Plan. By accepting any benefit under the Plan, each Participant
and each person claiming under or through any such Participant shall be
conclusively deemed to have indicated their acceptance and ratification of, and
consent to, all of the terms and conditions of the Plan and any action taken
under the Plan by the Committee, the Board or the Company, in any case in
accordance with the terms and conditions of the Plan.

 

f. Successors. All obligations of the Company under the Plan and with respect to
Awards shall be binding on any successor to the Company, whether the existence
of such successor is the result of a direct or indirect purchase, merger,
consolidation, or other event, or a sale or disposition of all or substantially
all of the business and/or assets of the Company and references to the “Company”
herein and in any Award Agreements shall be deemed to refer to such successors.

 

[END OF DOCUMENT]

 

  A-12 

 



 